Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0038124) in view of Nesichi (US 2018/0098813) in view of Cohen et al. (US 2010/0211897) in view of Almusawi et al. (Simulation in virtual reality: Robotic training and surgical applications, Scientia Iranica, September 2019).
Regarding claim 1, Lin et al. (hereinafter Lin) discloses a method for planning surgical robotic workflow with a surgical robotic system (Lin, [0006], “a method of operating a surgical control system comprises displaying an image of a surgical environment, from a field of view of an imaging instrument, on a display system”. In addition, in paragraph [0030], “As shown in FIG. 1b, the control system 20, operator input system 16 and immersive display system 17 may also be used to conduct a procedure with a simulated surgical environment 40”), comprising:
generating a virtual surgical environment, the virtual surgical environment including a virtual robotic arm and a virtual patient (Lin, [0035], “a surgical environment 202 (e.g., an interior anatomy of a live patient or a simulated surgical environment) may be visible with an imaging instrument 204 having a current field of view 206 and a potential field of view 208”. In addition, in paragraph [0052], “provide a virtual manipulator arm mode that indicates when a user's arm motion is outside of a range of motion that corresponds to an allowable range of motion of the manipulator arm (e.g., arm 12)”);
determining a location of a workspace within the virtual patient (Lin, [0035], “a surgical environment 202 (e.g., an interior anatomy of a live patient or a simulated surgical environment) may be visible with an imaging instrument 204 having a current field of view 206 and a potential field of view 208”. In addition, in paragraph [0031], “the simulated surgical environment may be a physical, artificial surgical environment designed to mimic a natural anatomy or to provide specialized procedure training”); 
determining a position of a virtual tool based on the workspace (Lin, [0043], “a user 201 may want to change the current field of view 206 within the potential field of view 208 defined by the range 
determining a position of the virtual robotic arm on which the virtual tool is coupled to (Lin, [0054], “In the virtual manipulator arm mode, movement of the user's arm does not cause corresponding motion of the physical manipulator arm and a ghost image of the surgical instrument or a ghost image of the manipulator arm is shown moving on the display system with motion corresponding to the manipulator arm input motion”. The position of the manipulator arm is shown moving on the display is considered determining a position of the virtual robotic arm on which the virtual tool is coupled to),
wherein the position of the virtual robotic arm is displayed (Lin, [0054], “In the virtual manipulator arm mode, movement of the user's arm does not cause corresponding motion of the physical manipulator arm and a ghost image of the surgical instrument or a ghost image of the manipulator arm is shown moving on the display system with motion corresponding to the manipulator arm input motion”).
While Lin teaches determining a location of the workspace within the virtual patient (Lin, Fig. 5 illustrates a location of the workspace within the virtual patient); Lin is silent with respect to “based on a geometry of the virtual patient”;
Nesichi discloses a geometry of a virtual patient (Nesichi, [0073], “If the trainee moves the tool slowly near an artery as shown in the VR/AR headset, the simulation can interpret that movement render the simulation as causing a slow cut in the heart”. The heart is considered define geometry of a virtual patient);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nesichi’s medical tool in the surgical control system, as taught 
While Lin teaches the position of the virtual robotic arm is displayed; Lin as modified by Nesichi does not expressly disclose “planning of the surgical robotic workflow”;
Cohen et al. (hereinafter Cohen) discloses virtual products is displayed for planning of the surgical workflow (Cohen, [0049], “If the system 100 is used to simulate a surgical procedure in an operating room, the virtual products may include virtual representations of surgical instruments, scalpels, forceps, clamps, distractors, lancets, syringes, suction tubes, calipers, optical devices, bandages, gauzes, or other medical devices or instruments to be used during the simulated surgical procedure”. In addition, in paragraph [0050], “User interface 130 allows a user to select virtual products and arrange them in the virtual room space”. Various instruments are selected based on simulated surgical procedure is considered planning of the surgical workflow).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cohen’s room planning simulator in the surgical control system, as taught by Lin as modified by Nesichi. The motivation for doing so would have been allows an individual to test the feasibility of a particular room layout prior to actually physically arranging the room space and performing the activity in the room space.
Furthermore, though Lin teaches the position of the virtual robotic arm; Lin as modified by Nesichi and Cohen does not expressly disclose “the position of the virtual robotic arm maximizes a reach of the virtual tool”;
Almusawi et al. (hereinafter Almusawi) discloses a position of a virtual robotic arm maximizes a reach of a virtual tool in a workspace (Almusawi, Fig. 6 illustrates CAD model Denso system, under broadest reasonable interpretation, maximize means makes the best use of, as can be seen in Fig. 6, the 
Almusawi discloses the reach of the virtual tool being limited by movement constraint of the robotic arm that define angle or travel limits of the members of the virtual robotic arm (Almusawi, Fig. 3 illustrates movement constraint of the robotic arm that define angle (e.g., joint limit, min-max angle) or travel limits of the members of the virtual robotic arm. Also see Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Lin as modified by Nesichi and Cohen’s select virtual products (e.g., virtual robotic arm) and arrange them in the virtual room space using Almusawi’s simulation of the virtual reality robotic model. The motivation for doing so would have been providing surgical simulators and VR models in microsurgery and nano surgery.
Regarding claim 2, Lin discloses a procedure type (Lin, [0022], “for example, medical procedures including diagnostic, therapeutic, or surgical procedures”. In addition, in paragraph [0031], “the simulated surgical environment may be a physical, artificial surgical environment designed to mimic a natural anatomy or to provide specialized procedure training”).
Regarding claim 3, Lin discloses kinematics parameters that define movement constraints of the virtual robotic arm (Lin, [0026], “Each arm 12 of the teleoperational assembly may include a kinematic structure of one or more servo or non-servo controlled links… Other motorized drive systems may move the distal end of the systems in multiple degrees of freedom, which may include three degrees of linear motion (e.g., linear motion along the X, Y, Z Cartesian axes) and in three degrees of rotational motion (e.g., rotation about the X, Y, Z Cartesian axes)”. In addition, in paragraph [0052], “The teleoperational system may be constrained to provide a virtual manipulator arm mode that indicates when a user's arm motion is outside of a range of motion that corresponds to an allowable range of motion of the manipulator arm (e.g., arm 12)”).
Regarding claim 4, Lin discloses the kinematics parameters are extracted from a computer model that defines geometry and movement constraints of a physical robotic arm (Lin, [0027], “The control system 28 also includes programmed instructions (e.g., a computer-readable medium storing the instructions) to implement some or all of the methods described in accordance with aspects disclosed herein”. In addition, in paragraph [0052], “The teleoperational system may be constrained to provide a virtual manipulator arm mode that indicates when a user's arm motion is outside of a range of motion that corresponds to an allowable range of motion of the manipulator arm (e.g., arm 12)”. The programmed instructions define kinematics parameters are considered a computer model that defines geometry and movement constraints of a physical surgical robotic arm).
Regarding claim 5, Lin discloses the kinematics parameters are determined based on motor control data of a physical robotic arm captured during a physical surgical procedure or physical simulation (Lin, [0026], “Each arm 12 of the teleoperational assembly may include a kinematic structure of one or more servo or non-servo controlled links… Other motorized drive systems may move the distal end of the systems in multiple degrees of freedom, which may include three degrees of linear motion (e.g., linear motion along the X, Y, Z Cartesian axes) and in three degrees of rotational motion (e.g., rotation about the X, Y, Z Cartesian axes)”).
Regarding claim 6, Lin teaches determining a point of entry on the virtual patient based on the position of the virtual tool (Lin, [0035], “With reference to FIG. 5, a surgical environment 202 (e.g., an interior anatomy of a live patient or a simulated surgical environment) may be visible with an imaging instrument 204 having a current field of view 206 and a potential field of view 208”); 
Lin does not expressly disclose “a trocar”;
Lin as modified by Nesichi with the same motivation from claim 1 discloses a trocar (Nesichi, [0037], “the medical tool 125 can be a laparoscopic trocar or GI/Bronchoscopy tools”).
Regarding claim 7, Lin as modified by Nesichi with the same motivation from claim 6 discloses determining a location or orientation of a virtual control tower or a virtual user console in the virtual surgical environment (Nesichi, Fig. 5b);
Lin as modified by Nesichi does not expressly disclose “providing sufficient clearance for medical personnel and other medical equipment, and minimizing risk of collisions”;
Lin as modified by Nesichi and Cohen with the same motivation from claim 1 discloses providing sufficient clearance for medical personnel and other medical equipment, and minimizing risk of collisions (Cohen, [0026], “the room planning system or room use simulator may be used to simulate the performance of a medical operation in an operating room”. In addition, in paragraph [0043], “By allowing a user to virtually rearrange an anticipated room layout to meet efficiency and safety constraints, the hassle associated with repeatedly physically rearranging a room can be avoided”).
Regarding claim 8, Lin as modified by Nesichi with the same motivation from claim 1 discloses repeating the method to update the virtual surgical environment based on received inputs that define changes to the virtual patient or a procedure (Nesichi, [0015], “selecting a medical procedure to simulate a user input device for the trainee to select a type of medical procedure to simulate”).
Regarding claim 9, Lin discloses operations are performed in a sequential order, including a) first, determining the workspace based on the virtual patient and surgical procedure type (Lin, [0022], “for example, medical procedures including diagnostic, therapeutic, or surgical procedures”. In addition, in paragraph [0031], “the simulated surgical environment may be a physical, artificial surgical environment designed to mimic a natural anatomy or to provide specialized procedure training”); b) second, determining the position of the virtual tool based on the workspace (Lin, [0026], “Instruments 14 may include end effectors having a single working member such as a scalpel, a blunt blade, an optical fiber, or an electrode.  Other end effectors may include, for example, forceps, graspers, scissors, or clip appliers”. The position of the instruments is considered a position of a virtual tool based on the 
Lin as modified by Nesichi with the same motivation from claim 6 discloses d) fourth, determining a location and orientation of remaining virtual robotic equipment (Nesichi, Fig. 5b).
Regarding claim 10, Lin discloses displaying the virtual surgical environment as a stadium view or as a first-person view (Lin, [0023], “an immersive display system worn by the surgeon S. More specifically, the immersive display system may be a head-mounted display system for presenting an image of the interior anatomical environment from the imaging system 15”. Fig. 5).
Regarding claim 11, Lin discloses displaying the virtual surgical environment through a head-mounted display (Lin, [0023], “an immersive display system worn by the surgeon S. More specifically, the immersive display system may be a head-mounted display system for presenting an image of the interior anatomical environment from the imaging system 15”).
Regarding claim 12, Lin discloses the virtual patient is generated from a three-dimensional scanning of a physical patient or selected from a database (Lin, [0021], “various instruments and portions of instruments in terms of their state in three-dimensional space.  As used herein, the term 
"orientation" refers to the rotational placement of an object or a portion of an object (three degrees of rotational freedom--e.g., roll, pitch, and yaw)”. In addition, in paragraph [0023], “augmented or virtual images of the interior anatomical environment, images from external of the patient anatomy”).
Regarding claim 13, Lin discloses the virtual patient is generated or modified based on sensor information or surgical robotic movement data, captured from one or more physical surgical procedures (Lin, [0030], “The simulated surgical environment may be a pre-recorded image of a patient anatomical environment”).
Regarding claim 14, Lin discloses estimating internal volume of the virtual patient based on a) camera images internal of a physical patient (Lin, [0030], “The simulated surgical environment may be a pre-recorded image of a patient anatomical environment”).
Regarding claim 15, Lin discloses reconstructing internal volume of the virtual patient based on endoscope data captured during the one or more physical surgical procedures (Lin, [0028], “endoscopic imaging system 15 which extend into an internal surgical site within the patient body via openings in the body”. In addition, in paragraph [0030], “The simulated surgical environment may be a pre-recorded image of a patient anatomical environment”).
Regarding claim 16, Lin discloses a system for planning surgical workflow in a surgical robotic system (Lin, [0006], “a method of operating a surgical control system comprises displaying an image of a surgical environment, from a field of view of an imaging instrument, on a display system”. In addition, in paragraph [0030], “As shown in FIG. 1b, the control system 20, operator input system 16 and immersive display system 17 may also be used to conduct a procedure with a simulated surgical environment 40”), 
The remaining limitation of claim 16 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 17, claim 17 recites functions that are similar in scope to the method recited in claim 9 and therefore are rejected under the same rationale.
Regarding claim 18, Lin discloses the workspace is based on an internal volume of the virtual patient, the internal volume being determined based on a) camera images internal of a physical patient (Lin, [0030], “The simulated surgical environment may be a pre-recorded image of a patient anatomical environment”).
Regarding claim 19, claim 19 recites functions that are similar in scope to the method recited in claim 12 and therefore are rejected under the same rationale.
Regarding claim 20, Lin discloses a display, wherein the virtual surgical environment is output on the display (Lin, [0023], “The image 30 may be displayed on the display system 17”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612